PER CURIAM.
Marshall White, appeals the summary denial of his motion to correct illegal sentence, which he filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse.
White pled guilty to capital sexual battery and to two attempted capital sexual batteries, which were committed in 1978, 1979, and 1986. White claims that points were scored incorrectly for victim injury. If true, he may be entitled to relief. See Karchesky v. State, 591 So.2d 930 (Fla.1992); Morris v. State, 605 So.2d 511 (Fla. 2d DCA 1992). The trial court’s order without attachments does not conclusively refute White’s claim. We note, however, that the events surrounding White’s plea may be similar to those in Leverett’s case as discussed in the Morris opinion. Accordingly, we remand for further proceedings consistent with Morris.
Reversed and remanded.
RYDER, A.C.J., and DANAHY and PARKER, 33., concur.